t c memo united_states tax_court lee f mcclune and harriet r mcclune petitioners v commissioner of internal revenue respondent docket no filed date lee f mcclune and harriet r mcclune pro sese j anthony hoefer for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is the amount petitioners are entitled to deduct as a casualty_loss due to the destruction of a barn located on property in which petitioner lee f mcclune petitioner held a remainder_interest unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners are cash_basis taxpayers who resided in knoxville iowa at the time that they filed their petition on date petitioner purchased a remainder_interest in acres of land in poweshiek county iowa for dollar_figure at the time of purchase and at least through petitioner’s sister held a life_estate in the acres petitioner held the remainder_interest with his three sons as tenants in common each owning a one-fourth interest in the property with an adjusted_basis of dollar_figure the transaction was entered into for profit the acres involved was made up of two 40-acre tracts of land the two 40-acre tracts were approximately equal in value located on one of the 40-acre tracts was a well-preserved barn that was considered a showplace the value of the barn was approximately percent of the total value of the 40-acre tract upon which it stood the barn was used for agricultural purposes and the remainder of the land was used for pasture by a third party in a windstorm or tornado swept through the area where the property is located and destroyed the barn all that remained was approximately dollar_figure worth of salvageable lumber petitioners did not receive any compensation or insurance payments for the loss on their joint income_tax return for petitioners claimed a dollar_figure casualty_loss due to the destruction of the barn the dollar_figure loss was computed on their form_4684 casualties and thefts by subtracting the estimated value of the lumber dollar_figure from the value of the barn before the casualty which petitioner claimed to be dollar_figure in the notice_of_deficiency the internal_revenue_service irs allowed petitioners a casualty_loss of dollar_figure at trial of this case respondent conceded that petitioners should be allowed a deduction of dollar_figure for the loss of the barn opinion the amount of a casualty_loss deduction is generally computed as the excess of the fair_market_value of the property immediately before the casualty over the fair_market_value of the property immediately after the casualty limited by the adjusted_basis of the property 305_us_468 46_tc_751 affd 387_f2d_420 8th cir sec_1_165-7 income_tax regs these respective values shall generally be ascertained by competent appraisal sec_1_165-7 income_tax regs the parties agree that petitioners sustained a casualty_loss within the meaning of sec_165 that section states that in the case of an individual the deduction under sec_165 shall be limited to losses_incurred in any transaction entered into for profit though not connected with a trade_or_business sec_165 petitioner entered into the transaction to purchase a remainder_interest in the land upon which the barn stood for profit respondent however argues that petitioners may claim only a loss equal to petitioner’s adjusted_basis in the barn at the time of the casualty petitioner took title to the remainder_interest in the property with his three sons as tenants in common for a total of dollar_figure therefore respondent argues that one-fourth of the purchase_price is attributed to petitioner making his adjusted_basis in the acres equal to dollar_figure the adjusted_basis in the 40-acre tract upon which the barn stood would be dollar_figure because percent of the value of the 40-acre tract was allocable to the barn respondent concludes that petitioner’s adjusted_basis in the barn would be no more than dollar_figure petitioners on the other hand argue that according to statements made by one of respondent’s agents the general_rule under sec_165 does not apply to remainder interests and therefore that they should be able to deduct at least petitioner’s share of the fair_market_value of the barn immediately before the casualty less the salvageable amount of the remaining lumber an amount equal to one-fourth of dollar_figure or dollar_figure petitioners claim that at some point a deduction of dollar_figure was offered to petitioner to settle his claim petitioners agree that if petitioner’s adjusted_basis in the barn is used to determine the amount deductible dollar_figure is accurate petitioners presented only vague testimony regarding the alleged statements or offers made by irs personnel petitioner did not present any evidence corroborating his testimony at trial as to the value of the barn immediately before the casualty erroneous statements concerning the law even if made by an irs agent would not bind respondent in his determination of allowable casualty_loss deductions see auto club of mich v commissioner 353_us_180 345_f2d_476 8th cir geaga v commissioner tcmemo_1998_234 offers of settlement are not admissible to prove invalidity of a disputed claim or its amount and evidence of conduct or statements made in compromise negotiations is likewise not admissible rule federal rules of evidence therefore any statements or offers made to petitioner prior to trial are irrelevant we have found neither reason nor authority to negate the application of the general_rule that the deductible loss is equal to the adjusted_basis simply because a remainder_interest is involved petitioners deducted percent of the alleged value of the barn less the amount attributable to the salvageable lumber under any theory they are entitled to deduct only the value of petitioner’s 25-percent interest in the barn however the value of petitioner’s 25-percent interest would be deductible only if that value were less than the amount of his adjusted_basis in the barn sec_1_165-7 income_tax regs because the adjusted_basis is less than the value in this situation petitioners are limited to deducting the adjusted_basis as a casualty_loss to reflect respondent’s concession as to the casualty_loss deduction under rule decision will be entered
